Judgment affirmed.

Action under code, §2084, against the Georgia Railroad Co. for the value of shoes lost in shipment. The plaintiff ordered the shoes from J. S. Emerson, of Boston, Mass., and by due course of mail received the bill of lading introduced in evidence, which accorded with his order. The shoes ought to have arrived by the 9th or 10th of September, at latest. Only one box of them arrived, about a month later, filled with mud, water and rotten leather, and was at once returned to the defendant’s agent. Plaintiff' paid for the shoes the amount sued for, and the loss was total. The Georgia railroad is one of the connecting lines of the Atlantic Coast Line. The bill of lading purports to have been issued by the Atlantic Coast Line on September 1, 1888, at Boston, Mass.; it is signed by Waldo A. Pearce, who is thereon advertised as agent of that line, and it acknowledges recept “by Norfolk, Baltimore & Washington S. S. Line of J. S. Emerson” of three cases of shoes “in apparent good order and condition,” consigned to the plaintiff' at Milledgeville, Ga., giving the rate per hundred pounds to that city, “'to be transported by steamship . . to the port of Norfolk, Va., . . and there delivered to connecting carrier, and so on by one connecting carrier to another until they reach the station or wharf nearest to the ultimate destination,” etc.
Nonsuit was granted on the grounds that the shipment by steamship took the case out of code, §2084, and that no receipt by the defendant of the goods in good *427order was shown. To this ruling the plaintiff' excepted. Counsel cited 56 Ga. 498; 68 Ga. 350; 75 Ga. 609; 76 Ga. 597; 77 Ga. 412; 81 Ga. 522; 16 S. W. Rep. 584.
C. P. Crawford, by brief, for plaintiff.
J. B. Cumming, Whitfield & Allen and Bryan Cumming, for defendant.